Citation Nr: 1243850	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In October 2012, a hearing was held before the undersigned Veterans Law Judge at the St Petersburg RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has developed recurring basal cell carcinoma as a result of exposure to pesticides in service, namely dichlorodiphenyltrichloroethane (DDT).  He specifically testified that a medic sprayed him down with a substance that he said was DDT at his October 2012 hearing.  The Veteran and his wife also testified that he suffered from a rash prior to discharge from service that lasted for several years thereafter.  He contends that this rash may have been an early manifestation of a skin disorder that has now developed into his currently diagnosed basal cell carcinoma.  Lastly, a private dermatologist has also suggested that his basal cell carcinoma may be due to excessive sun exposure in service, possibly in combination with exposure to chemicals like DDT in service, in statements submitted in May 2008, November 2008, and November 2009.

Treatment records from this dermatologist contain a November 2008 pathology report showing a microscopic diagnosis of basal cell carcinoma.  Therefore, the evidence establishes the existence of a present disability within the appellate period.  Furthermore, the Veteran's lay testimony and the statements submitted by his private dermatologist suggest that his current skin disorder of basal cell carcinoma may be related to exposure to DDT and/or excessive sun exposure during his period of active military service.  Therefore, as the Veteran has not yet been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for basal cell carcinoma, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Secondly, in his March 2010 appeal, the Veteran alleged that he is a combat Veteran and thereby entitled to the relaxed evidentiary standard of proof for injuries or diseases alleged to have be incurred in combat under 38 U.S.C.A. §  1154(b).  See generally Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory, i.e., credible, lay evidence that is consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident, unless that evidence is rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette, 82 F.3d at 394 (holding that an inquiry into whether the lay evidence provided by the Veteran is "satisfactory" requires a determination as to its credibility).  

The Veteran's DD-214 shows that he served with the Airborne Engineer Company of the 187th Airborne (ABN) Regimental Combat Team (RCT); was not wounded; and received a Korean Service Medal with a Bronze Service Star, a United Nations Service Medal, a National Defense Service Medal, and Parachute Badge.  On remand, additional development should be undertaken to verify his claimed combat service, to include a request for records showing any additional unit assignments; the dates of his unit assignments; any participation in combat operations as a member of the Airborne Engineer Company of the 187th ABN RCT, or any other verified unit assignment; any other awards and decorations received; and his dates of official travel outside of the United States.  See VA Adjudication Procedures Manual, M21-1MR, pt. III, sbpt. iii, ch. 2, § D.23.c, Code O19 (Jan. 7, 2007) (hereinafter M21-1MR).

The Veteran should be contacted to provide any additional information needed to undertake additional development to verify his claimed combat service.  He should also be asked to provide more specific information with regard to his claimed DDT exposure in service.  He should be as specific as possible as to the incidents of DDT exposure involved, and should provide any available information regarding all claimed sources of the exposure, location at the time of exposure, and unit assignments at the time of exposure.  Lastly, he should also be advised that any information from any other sources establishing the use of DDT in Korea, including studies, news articles, and personal statements from other Veterans who served in Korea, may be relevant to establishing his claim and asked to submit any such evidence that he has in his possession or is able to obtain.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to (a) obtain any additional information needed to verify his claimed combat service and (b) to request an additional statement on his claimed DDT exposure in service.  Advise him to be as specific as possible as to the incidents involved, including any available information on all claimed sources of the exposure, his location at the time of exposure, and his unit assignments at the time of exposure.

Additionally, advise the Veteran that information from other sources establishing the use of DDT in Korea, including studies, news articles, and personal statements from other Veterans who served in Korea, may be relevant to establishing his claim, and ask him to submit any such evidence that he has in his possession or is able to obtain.  

2.  Then, undertake all necessary action to verify the occurrence of the veteran's alleged combat service, including a request to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES), request code O19, for records showing any additional unit assignments; dates of all unit assignments; participation in combat operations as a member of the Airborne Engineer Company of the 187th ABN RCT, or any other verified unit assignment; any additional awards and decorations received; and his dates of official travel outside of the United States.  See M21-1MR, pt. III, sbpt. iii, ch. 2, § D.23.c.

3.  After the requested development has been completed, the RO should review the record and determine whether any additional development is indicated.

4.  Then, schedule the Veteran for an appropriate VA examination of his skin disorder, diagnosed as basal cell carcinoma.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder, diagnosed as basal cell carcinoma had its clinical onset during active service or is related to any in-service disease, event, or injury, to include chemical exposure in service and/or excessive sun exposure in service.

In providing this opinion, the examiner should consider and discuss the Veteran's claim of exposure to DDT during service in Korea and the hearing testimony given describing the rash he suffered from prior to discharge from service and for several years thereafter.  While no determination has yet been made as to the competency or credibility of this evidence, for purposes of the examination, these statements should be accepted as true.

The examiner should also reconcile any opinion given with the opinions provided by the Veteran's dermatologist regarding the possible link between both DDT and excessive sun exposure in service and his currently diagnosed basal cell carcinoma.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



